DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/5/22 have been fully considered but they are not persuasive. An analysis of the arguments is provided below.
The examiner withdraws the 112 rejection in light of the amendment and remarks.  Said amendment does not change the scope of the claims.
Applicant argues broadly against all of the teachings against the limitations but the core of the argument as the examiner understands it is that Ma does not expressly show that “the video segments are stored in memory of the user device” but instead on a (client side, Ma Para 3) proxy 106, and this intersects with the other elements (such as creating URLs to point to the proxy rather than to the user device memory).  (Pp. 6-7).  Applicant broadly argues that Ma is also missing “the segment URLs and the playlist URL configured and arraigned” and the examiner interprets this as a question of whether the URLs are sent to the server, and the playlist created on the server and sent.
The examiner relies upon the embodiments where the proxy 106 is included as part of the client 110 either logically or physically (Para. 16) and separate from content servers 108, using the manifest (list of segments) as a list of created object URLs (Para. 19).  In this light, the segments are indeed stored in the memory of the device and the URLs point correctly.
However, this list is then placed by the packager 104 into the actual servers 108 (Para. 32) and then gets modified into a new manifest (Para. 43, see also sliding manifest in Para 46) that gets returned back to the client proxy (Para 50).  The test is not one of express language used but rather of whether the art as a whole has the same structure and function as the broadest reasonable interpretation (BRI) of the claims as currently written in light of the specification and knowledge of one of ordinary skill in the art.
Therefore, the rejection is maintained for the reasons above.  This action is final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (2014/0,229,976).
For claims 1, 10, 16, Ma teaches a method and system (abstract) for streaming a video (background, summary and claims), the method comprising:
transmitting a request (Para 49) to a server (#106) by a user device (#110) for streaming the video (Para 17);
receiving, from the server, one or more video segments of the video, the one or more video segments are stored in memory of the user device (Paras. 49-52; caching segments);
creating object uniform resource locators (URLs) for each of the one or more video segments (Para. 52; base URLs in the variant manifest are modified to point to the proxy 106 where segments are cached for off-line playback);
transmitting the created object URLs to the server, wherein an in-memory playlist is created on the server including the object URLs of the one or more video segments (Paras. 32, 43);
receiving a playlist URL of the in-memory playlist from the server (Para. 50); and
streaming the one or more video segments of the video to the user device by using the playlist URL (Para 50).
For claims 2, 17, Ma teaches that the server is coupled to a distribution unit for creating the playlist and the playlist URL (Paras. 18-20; BRI of coupled).
For claims 3, 11, 19, Ma teaches that the object URLs for the one or more video segments in the playlist point to the memory of the user device for steaming the one or more video segments (Para. 52).
For claims 4, 12, Ma teaches that the memory on the user device for storing the one or more video segments is a memory space allocated to a web browser application (Para. 30; browser equivalent software for accessing URLs).
For claims 5, 13, Ma teaches that the one or more video segments are streamed in the web browser application and each of the one or more video segments has a specified duration (Para. 29; segments broken to specific durations).
For claim 6, Ma teaches that the video is fetched from a content provider based on the request from the user device (Para. 43, 57).
For claim 7, Ma teaches that the video is a HyperText Transfer Protocol (HTTP)-based live streaming (HLS) video (Para. 17).
For claims 8, 14, 18, Ma teaches that the in-memory playlist is updated based on new video segments received by the user device (Paras 49-52; VOD request based on stored segments includes receiving/trading new segments).
For claims 9, 15, Ma teaches that the in-memory playlist includes one or more bit rates at which the each video segment is played at the user device and/or a sequence in which the each video segments to be played at the user device (Paras. 27-28).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELVIN H POLLACK/Primary Examiner, Art Unit 2445